DETAILED ACTION
	Applicant’s reply filed October 28, 2020 has been fully considered.  Claim 16 is amended, claims 36-37 are new, claims 16,19-30 and 33-37 are pending, and claims 29, 30, and 33 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19-21, 25-28, and 34-37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastioli et al. (US Pat. No. 6,730,724).
Regarding Claims 16, 19, 21, 34, and 35:  Bastioli et al. teaches a composition comprising cellulose acetate and calcium carbonate (CaCO3) wherein the calcium carbonate is present in 5 wt% overall and 12.2 wt% relative to the combined weight of the cellulose acetate 
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed average weight loss and the O2 consumption.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claim 20:  Calcium carbonate has a solubility of 3.932x10-5 in 100 ml water at 20°C.
Regarding Claims 25-28:  Bastioli et al. teaches the composition comprising 7.8 wt% sorbitol ethoxylate (Table 1, Ex. 5).  Bastioli et al. teaches that glycerol (inhibitor of autocondensation reactions) may be utilized in place of sorbitol ethoxylate (4:15-25).
Regarding Claim 36:  Bastioli et al. teaches that alternatively, magnesium hydroxide can be utilized in place of calcium carbonate (2:5-15).
Regarding Claim 37:  Bastioli et al. teaches the product is degassed to a water content of less than 6 wt% (dried composition) (4:45-55).

Claim(s) 16, 19-24, 34, 36, and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xiao et al. (English machine translation of CN 103413906 A).
Regarding Claims 16, 19, 21, 23, 24, and 36:  Xiao et al. teaches a composition comprising 3.5 g of cellulose acetate and 0.7 g of NaA zeolite (16% zeolite relative to total of zeolite and cellulose) ([0032]).  Xiao et al. further teaches that aluminum oxide (Al2O3) or magnesium oxide (MgO) may alternatively be utilized in place of the zeolite ([0016], [0046]).  Xiao et al. teaches the zeolite or aluminum oxide mixed as particles ranging from 0.04 to 5.0 µm (distributed particles wherein all the particles are less than 10 µm) ([0016]).
The Office recognizes that all of the claimed physical properties are not positively taught by the reference, namely the claimed average weight loss and the O2 consumption.  However, the reference teaches all of the claimed ingredients, in the claimed amounts, process steps, and process conditions. Furthermore, there is nothing in Applicant’s original specification to indicate that the claimed properties are the result of anything other than the claimed ingredients in the claimed amounts.  Therefore, the claimed physical properties would inherently be achieved by the composition as claimed and disclosed.  If it is the Applicant’s position that this would not be the case: (1) evidence would need to be presented to support Applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, in the claimed amounts, process steps, and process conditions.
Regarding Claims 20 and 34:  MgO has a solubility in water at 20°C of 6.2x10-4 g/100ml.
Regarding Claim 22:  The disclosure of Al2O2 in general reads on basic Al2O2 as there are only three types of Al2O2 (basic, acidic, and neutral).  Therefore, one of ordinary skill in the art can immediately envisage all the species of the genus Al2O2.
Regarding Claim 37:  Xiao et al. teaches the composition is dried ([0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 25, 26, 28, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao et al. (English machine translation of CN 103413906 A).
Xiao et al. teaches the composition of claim 16 as set forth above.
Regarding Claims 25 and 26:  Xiao et al. teaches that the composition may comprise an additive such as methanol or ethanol (alcohol; inhibitor of autocondensation reactions) ([0015]).
2O3, and methanol or ethanol.  However, at the time of the invention, a person of ordinary skill in the art would have found it obvious to employ methanol or ethanol together with the cellulose acetate and MgO or Al2O3 with a reasonable expectation of success as Xiao et al. discloses that methanol or ethanol are suitable additives for the composition. 
Regarding Claim 28:  Xiao et al. teaches that the methanol or ethanol (additive) is present in 10-800 parts relative to about 2065-5920 parts total composition (0.16-38.7 wt%) ([0013]-[0015]).  
Xiao et al. does not teach with sufficient specificity the claimed range of 0.001 to 10 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).
Regarding Claim 35:  Xiao et al. teaches that the mass ratio of polymer (cellulose acetate) to inorganic particles (MgO, Al2O3) is 20:1 to 1:3 ([0018]).  Therefore, when dried as disclosed by the reference, the inorganic particles may be present in amounts from 5-75 wt%. 
Xiao et al. does not teach with sufficient specificity the claimed range of equal to or less than 10 wt%.  However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05).

Response to Arguments
Applicant’s arguments with respect to the claim(s) filed October 28, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the arguments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER F GODENSCHWAGER whose telephone number is (571)270-3302.  The examiner can normally be reached on 8:30-5:00, M-F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER F GODENSCHWAGER/Primary Examiner, Art Unit 1767                                                                                                                                                                                                        January 26, 2021